Luke, J.
1. The brief of counsel for the plaintiff in error' raises simply the question whether the evidence authorized the verdict. Where there is some evidence authorizing the verdict and the verdict has the approval of the trial judge, this court is powerless to interfere, and rightly so. The jury and the trial judge have the advantage of seeing as well as hearing the witnesses testify, and are in better position to credit or disbelieve testimony when they are so situated. We can not say that the court erred in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenloins, J., concur.